DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed February 10, 2022 has been entered. Claims 1-27 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




Claim 25 and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claim 25 and 26 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear exactly how thick the membrane is based on the term..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2016/0022180 A1) (hereinafter – Joseph) in view of Dobbles et al. (US 2014/0039383 A1) (hereinafter – Dobbles).

Regarding claim 1, Joseph discloses A method of delivering a molecule to the blood of a subject from an encapsulation device implanted in the subject (Abstract and entire document),
wherein the encapsulation device comprises a lumen, and a vascularization membrane at least partially encapsulating the lumen (Para. [0082], “Referring to FIG. 1, an exemplary flow-through glucose-monitoring implant 100 includes a plurality of porous catheters 101a, b attached to a central module 103.” And para. [0085], “including an outer layer 311, a middle layer 313, and an inner layer 315, as discussed further below. The outer layer 311 can be configured to interface with adjacent vascular connective tissue or with flowing blood.”); 
wherein the vascularization membrane comprises pores of between approximately 5 and 10 micrometers (Para. [0088], “Referring to FIG. 3B, the outer layer 311 for the long-term implantable subcutaneous tissue analyte sensor can include a plurality of interconnecting pores or channels 321. The ,
and wherein vasculature has formed in the vascularization membrane; the method comprising (Para. [0082], “Referring to FIG. 1, an exemplary flow-through glucose-monitoring implant 100 includes a plurality of porous catheters 101a, b attached to a central module 103.” And para. [0085], “including an outer layer 311, a middle layer 313, and an inner layer 315, as discussed further below. The outer layer 311 can be configured to interface with adjacent vascular connective tissue or with flowing blood.”):
providing the molecule to the lumen of the encapsulation device wherein the molecule is delivered directly to the blood of the subject through the formed vasculature (Para. [0082], “Referring to FIG. 1, an exemplary flow-through glucose-monitoring implant 100 includes a plurality of porous catheters 101a, b attached to a central module 103.” And para. [0085], “including an outer layer 311, a middle layer 313, and an inner layer 315, as discussed further below. The outer layer 311 can be configured to interface with adjacent vascular connective tissue or with flowing blood.”); and
Joseph fails to disclose wherein a peak concentration of the molecule in the subject's blood is reached within about 30 minutes.
However, in the same field of endeavor, Dobbles teaches wherein the peak concentration of the molecule in the subject's blood is reached within about 30 minutes (Para. [0160], “In some embodiments, the insulin is configured to have an onset time of about 5 -minutes to about 10 -minutes or less and a peak of activity of about 5 -minutes to about 1.25-hours. Additionally, the insulin is configured to have a substantially short (e.g., brief) duration of about 3-hours or less.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Joseph to include a quicker peak as taught by Dobbles in order to be very rapid-acting such that a controller can be used (Para. [0161], “In some 
Regarding claim 2, Joseph discloses The method of claim 1, Joseph fails to disclose wherein the peak concentration of the molecule in the subject's blood is reached within about 15 minutes.
However, in the same field of endeavor, Dobbles teaches wherein the peak concentration of the molecule in the subject's blood is reached within about 15 minutes (Para. [0160], “In some embodiments, the insulin is configured to have an onset time of about 5 -minutes to about 10 -minutes or less and a peak of activity of about 5 -minutes to about 1.25-hours. Additionally, the insulin is configured to have a substantially short (e.g., brief) duration of about 3-hours or less.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Joseph to include a quicker peak as taught by Dobbles in order to be very rapid-acting such that a controller can be used (Para. [0161], “In some embodiments, a very rapid-acting insulin is preferred, such that the insulin can be delivered by a system having an on/off controller, as described elsewhere herein.”).
Regarding claim 3, Joseph discloses The method of claim 1, Joseph fails to disclose wherein the peak concentration of the molecule in the subject's blood is reached within about 5 minutes.
However, in the same field of endeavor, Dobbles teaches wherein the peak concentration of the molecule in the subject's blood is reached within about 5 minutes (Para. [0160], “In some embodiments, the insulin is configured to have an onset time of about 5 -minutes to about 10 -minutes or less and a peak of activity of about 5 -minutes to about 1.25-hours. Additionally, the insulin is configured to have a substantially short (e.g., brief) duration of about 3-hours or less.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Joseph to include a quicker peak as taught by Dobbles in order to be very rapid-acting such that a controller can be used (Para. [0161], “In some 
Regarding claim 4, Joseph discloses The method of claim 1, Joseph further discloses wherein the molecule is provided by an infusion device operatively connected to the encapsulation device (Para. [0033], “This and other embodiments can include one or more of the following features. The system can further include a pump configured to move fluid through the porous catheter and into the sensor.”).
Regarding claim 5, Joseph discloses The method of claim 4, Joseph further discloses wherein the infusion device comprises at least one of a pump and a syringe (Para. [0033], “This and other embodiments can include one or more of the following features. The system can further include a pump configured to move fluid through the porous catheter and into the sensor.”).
Regarding claim 6, Joseph discloses The method of claim 4, Joseph further discloses wherein the infusion device is connected to the encapsulation device through the skin of the subject (Para. [0232], “Referring to FIG. 34, in an alternative embodiment, the implant 3400 is implanted primarily under the skin, but an external module 3233 (including a batter, sensor, pumps, etc.) sits outside of the skin. In this embodiment, the ultra-filtrate is moved outside of the body.”).
Regarding claim 7, Joseph discloses The method of claim 1, Joseph further discloses wherein the molecule is provided by cells secreting the molecule in the lumen of the encapsulation device (Para. [0033], “This and other embodiments can include one or more of the following features. The system can further include a pump configured to move fluid through the porous catheter and into the sensor.”).
Regarding claim 8, Joseph discloses The method of claim 1, Joseph further discloses wherein the encapsulation device has been implanted in the subject for at least 5 days prior to providing the molecule to the lumen of the encapsulation device (Para. [0091], “This mechanism can help prevent .
Regarding claim 9, Joseph discloses The method of claim 1, Joseph further discloses wherein the encapsulation device has been implanted in the subject for at least 28 days prior to providing the molecule to the lumen of the encapsulation device (Para. [0091], “This mechanism can help prevent the base of the pores 321 and the interconnecting pores 321 from becoming filled with cells and connective tissue for 15 to 45 days following implantation, thus preventing the interconnecting porous structure 321 from getting blocked over time as the body heals (i.e., prevent biofouling).”).
Regarding claim 10, Joseph discloses A method of delivering insulin to the blood of a subject from an encapsulation device implanted in the subject (Abstract and entire document),
wherein the encapsulation device  comprises a lumen, and a vascularization membrane at least partially encapsulating the lumen (Para. [0082], “Referring to FIG. 1, an exemplary flow-through glucose-monitoring implant 100 includes a plurality of porous catheters 101a, b attached to a central module 103.” And para. [0085], “including an outer layer 311, a middle layer 313, and an inner layer 315, as discussed further below. The outer layer 311 can be configured to interface with adjacent vascular connective tissue or with flowing blood.”);
wherein the vascularization membrane comprises pores of between approximately 5 and 10 micrometers (Para. [0088], “Referring to FIG. 3B, the outer layer 311 for the long-term implantable subcutaneous tissue analyte sensor can include a plurality of interconnecting pores or channels 321. The pores 321 can be, for example, between 10 and 200 micrometers in diameter and have a density of 5 to 100 pores per square millimeter of surface area.”)
and vasculature from the subject has been provided at least partially into the vascularization membrane; the method comprising (Para. [0082], “Referring to FIG. 1, an exemplary flow-through :
providing insulin to the lumen of the encapsulation device wherein insulin is delivered to the blood of the subject via the vasculature (Para. [0082], “Referring to FIG. 1, an exemplary flow-through glucose-monitoring implant 100 includes a plurality of porous catheters 101a, b attached to a central module 103.” And para. [0085], “including an outer layer 311, a middle layer 313, and an inner layer 315, as discussed further below. The outer layer 311 can be configured to interface with adjacent vascular connective tissue or with flowing blood.”); and
Joseph fails to disclose wherein a peak concentration of the molecule in the subject's blood is reached within about 30 minutes.
However, in the same field of endeavor, Dobbles teaches wherein the peak concentration of the molecule in the subject's blood is reached within about 30 minutes (Para. [0160], “In some embodiments, the insulin is configured to have an onset time of about 5 -minutes to about 10 -minutes or less and a peak of activity of about 5 -minutes to about 1.25-hours. Additionally, the insulin is configured to have a substantially short (e.g., brief) duration of about 3-hours or less.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Joseph to include a quicker peak as taught by Dobbles in order to be very rapid-acting such that a controller can be used (Para. [0161], “In some embodiments, a very rapid-acting insulin is preferred, such that the insulin can be delivered by a system having an on/off controller, as described elsewhere herein.”).
Regarding claim 11, Joseph discloses The method of claim 10, Joseph fails to disclose wherein the peak insulin concentration in the subject's blood is reached within about 15 minutes.
wherein the peak insulin concentration in the subject's blood is reached within about 15 minutes (Para. [0160], “In some embodiments, the insulin is configured to have an onset time of about 5 -minutes to about 10 -minutes or less and a peak of activity of about 5 -minutes to about 1.25-hours. Additionally, the insulin is configured to have a substantially short (e.g., brief) duration of about 3-hours or less.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Joseph to include a quicker peak as taught by Dobbles in order to be very rapid-acting such that a controller can be used (Para. [0161], “In some embodiments, a very rapid-acting insulin is preferred, such that the insulin can be delivered by a system having an on/off controller, as described elsewhere herein.”).
Regarding claim 12, Joseph discloses The method of claim 10, Joseph fails to disclose wherein the peak insulin concentration in the subject's blood is reached within about 5 minutes.
However, in the same field of endeavor, Dobbles teaches wherein the peak insulin concentration in the subject's blood is reached within about 5 minutes (Para. [0160], “In some embodiments, the insulin is configured to have an onset time of about 5 -minutes to about 10 -minutes or less and a peak of activity of about 5 -minutes to about 1.25-hours. Additionally, the insulin is configured to have a substantially short (e.g., brief) duration of about 3-hours or less.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Joseph to include a quicker peak as taught by Dobbles in order to be very rapid-acting such that a controller can be used (Para. [0161], “In some embodiments, a very rapid-acting insulin is preferred, such that the insulin can be delivered by a system having an on/off controller, as described elsewhere herein.”).
Regarding claim 13, Joseph discloses The method of claim 10, Joseph further discloses wherein the insulin is provided by an insulin infusion device operatively connected to the encapsulation device .
Regarding claim 14, Joseph discloses The method of claim 13, Joseph further discloses wherein the infusion device is connected to the encapsulation device through the skin of the subject (Para. [0033], “This and other embodiments can include one or more of the following features. The system can further include a pump configured to move fluid through the porous catheter and into the sensor.”).
Regarding claim 15, Joseph discloses The method of claim 13, Joseph further discloses wherein the insulin infusion device comprises at least one of a pump and a syringe (Para. [0232], “Referring to FIG. 34, in an alternative embodiment, the implant 3400 is implanted primarily under the skin, but an external module 3233 (including a batter, sensor, pumps, etc.) sits outside of the skin. In this embodiment, the ultra-filtrate is moved outside of the body.”).
Regarding claim 16, Joseph discloses The method of claim 10, Joseph further discloses wherein the insulin is provided by insulin secreting cells in the lumen of the encapsulation device (Para. [0033], “This and other embodiments can include one or more of the following features. The system can further include a pump configured to move fluid through the porous catheter and into the sensor.”).
Regarding claim 17, Joseph discloses The method of claim 10, w Joseph further discloses herein the encapsulation device has been implanted in the subject for at least 5 days prior to providing insulin to the lumen of the encapsulation device (Para. [0091], “This mechanism can help prevent the base of the pores 321 and the interconnecting pores 321 from becoming filled with cells and connective tissue for 15 to 45 days following implantation, thus preventing the interconnecting porous structure 321 from getting blocked over time as the body heals (i.e., prevent biofouling).”).
Regarding claim 18, Joseph discloses The method of claim 10, Joseph further discloses wherein the encapsulation device has been implanted in the subject for at least 28 days prior to providing insulin to the lumen of the encapsulation device (Para. [0091], “This mechanism can help prevent the base of the pores 321 and the interconnecting pores 321 from becoming filled with cells and connective tissue for 15 to 45 days following implantation, thus preventing the interconnecting porous structure 321 from getting blocked over time as the body heals (i.e., prevent biofouling).”).
Regarding claim 19, Joseph discloses The method of claim 10, Joseph further discloses wherein the encapsulation device further comprises a glucose sensor (Para. [0108], “The electrochemical glucose sensor's working electrode, counter electrode, and reference electrode can be integrated into the porous structure of the inner sublayer or within an adjacent flow-through sensor.”).
Regarding claim 20, Joseph discloses The method of claim 19, Joseph further discloses wherein the glucose sensor is operatively connected to the insulin infusion device by a closed loop controller, and wherein the glucose sensor provides a signal to the closed loop controller when the sensor detects a level of glucose that is at or above a predetermined value, and wherein the closed loop controller provides a signal to the insulin infusion device to release an amount of insulin (Para. [0029], “The system can further include a controller configured to determine an optimal infusion dose of insulin or glucagon based upon the measured analyte level.”).
Regarding claim 21, Joseph discloses The method of claim 10, Joseph further discloses wherein the encapsulation device comprises insulin secreting cells (Para. [0029], “The system can further include a controller configured to determine an optimal infusion dose of insulin or glucagon based upon the measured analyte level.”).
Regarding claim 22, Joseph discloses The method of claim 10, Joseph further discloses wherein the encapsulation device comprises glucagon secreting cells (Para. [0029], “The system can further include a controller configured to determine an optimal infusion dose of insulin or glucagon based upon the measured analyte level.”).
Regarding claim 23, Joseph discloses The method of claim 1, Joseph further discloses further comprising an immunoisolation membrane at least partially encapsulating the lumen and wherein the vascularization membrane is provided adjacent to the immunoisolation membrane (Para. [0085], “including an outer layer 311, a middle layer 313, and an inner layer 315, as discussed further below. The outer layer 311 can be configured to interface with adjacent vascular connective tissue or with flowing blood. The middle layer 313 can be configured to produce the ultra-filtrate. The inner layer 315 can provide structural support.” Middle layer is the immunoisolation membrane).
Regarding claim 24, Joseph discloses The method of claim 10, Joseph further discloses further comprising an immunoisolation membrane at least partially encapsulating the lumen and wherein the vascularization membrane is provided adjacent to the immunoisolation membrane (Para. [0085], “including an outer layer 311, a middle layer 313, and an inner layer 315, as discussed further below. The outer layer 311 can be configured to interface with adjacent vascular connective tissue or with flowing blood. The middle layer 313 can be configured to produce the ultra-filtrate. The inner layer 315 can provide structural support.” Middle layer is the immunoisolation membrane).
Regarding claim 25, Joseph discloses The method of claim 1, Joseph further discloses wherein the vascularization membrane comprises a thickness of approximately 15 micrometers (Para. [0089], “Exemplary embodiments of the outer layer 311 designed for vascular tissue implantation can have a large inter-connecting pore structure, a thickness of 20 to 200 micrometers, and a Bulk's modulus and Young's modulus similar to adjacent soft tissue”). 
Regarding claim 26, Joseph discloses The method of claim 10, Joseph further discloses wherein the vascularization membrane comprises a thickness of approximately 15 micrometers (Para. [0089], “Exemplary embodiments of the outer layer 311 designed for vascular tissue implantation can have a large inter-connecting pore structure, a thickness of 20 to 200 micrometers, and a Bulk's modulus and Young's modulus similar to adjacent soft tissue”).
Regarding claim 27, Joseph discloses The method of claim 1, Joseph further discloses wherein the peak concentration is determined without explanting the encapsulation device (Para. [0029], “The system can further include a controller configured to determine an optimal infusion dose of insulin or glucagon based upon the measured analyte level.”).

Response to Arguments
Applicant’s arguments with respect to claims 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      
	

/DEVIN B HENSON/Primary Examiner, Art Unit 3791